Citation Nr: 1543096	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right shoulder, to include osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to December 1989, and from January 2004 to February 2005.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In a May 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The issue of entitlement to service connection for osteoarthritis of the right shoulder is addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence of record does not show a current low back disorder that is related to the Veteran's active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's December 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has experienced chronic low back pain since his second period of active service.  Specifically, the record demonstrates that he reported that his back pain began in 2004 during his second period of active service, as a result of repeated lifting and pulling of military equipment.  The Veteran reported that he experienced flare-ups once every two days since such time, which he treated with medication when necessary.  

Service treatment records for the Veteran's first period of active duty service are negative for complaints or a diagnosis of a low back disorder.  
Service treatment records for the Veteran's second period of active service include a January 2003 retention examination, which is negative for complaints or a diagnosis of a low back disorder.  A June 2004 record notes the Veteran's complaints of low back pain for about a week; the diagnosis was low back pain caused by strain of muscles.  A June 2005 Line of Duty determination notes that the Veteran's June 2004 low back pain was incurred in the line of duty.  A January 2005 Statement of Medical Examination and Duty Status reflects that the Veteran reported that he fell on the job and hurt his back.  A May 2005 medical certificate indicates that the Veteran had unresolved back pain. 

Post-service records include VA outpatient treatment records dated in June 2005 through August 2005.  These records demonstrate the Veteran's complaints of low back pain.  A June 2005 record indicates that x-rays of the lumbar spine resulted in a normal radiograph of the lumbar spine.  An August 2005 record notes the Veteran's history of an in-service back injury.  Private treatment records dated in July 2007 note the Veteran injured his back while working; specifically, he fell out of a bucket truck and was caught on lines, as he was secured by a harness.  Although these records demonstrate complaints of back pain, they indicate that the Veteran was able to continue working.  September 2007 private records note that x-rays, as well as a Magnetic Resonance Imaging (MRI) test, of the Veteran's lumbar spine were normal.  The examiner noted that the Veteran's spine was well-aligned and there was no indication of fracture or dislocation; an impression of subjective lumbar spine pain was indicated. 

The Veteran underwent a VA examination in December 2007.  The Veteran reported that he initially injured his back in 2004 during service.  The examiner noted the Veteran's current back pain/lumbago and stated that it was not related to service.  The Veteran underwent a second VA examination in February 2013.  X-rays of the lumbar spine were normal.  Upon examination and extensive review of the record, the examiner found no current diagnosis to support the Veteran's claim of a disorder.  In providing this opinion, the examiner noted the Veteran's normal x-ray reports dated in 2005, 2007, and 2012, as well as his normal MRI reported dated in 2009.  The examiner further noted that examination of the Veteran's spine was normal, and stated that his subjective symptoms were not supported by the objective data.    

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, although the Veteran complains of low back pain, the evidence does not show that the Veteran has a low back disorder, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of low back disorder, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied. 


REMAND

The Veteran contends that his current right shoulder disorder is related to his second period of active service, as a result of exercise and overuse, pertaining to his military duties.  Moreover, throughout the record, he has reported that his right shoulder has hurt since his second period of active duty. 

In this regard, service treatment records for the Veteran's first period of active duty service include a February 1989 induction physical examination, which shows the Veteran reported a history of arthroscopic right shoulder surgery.  The examiner noted the Veteran's report, obtained an orthopedic evaluation, and determined that the Veteran had been "cleared."  The examiner concluded that the right shoulder was not considered disabling.  See 38 U.S.C.A. § 1111 (West 2014).  

Service treatment records for the Veteran's second period of active service include January 2003 retention examination, which is negative for complaints or a diagnosis of a right shoulder disorder.  

Post-service records include a May 2005 Medical Certificate, which notes the Veteran's report of a very sore right shoulder after work and exercise that seemed to slip in and out of joint.  VA outpatient treatment records dated in June 2005 through August 2005 note the Veteran's report of right shoulder pain.  A February 2006 VA record notes an impression of right shoulder overuse syndrome.  VA records dated in April 2007 and September 2009 demonstrate the Veteran's reports of right shoulder pain.  

The Veteran underwent a VA examination in December 2007.  At the time, the examiner noted that a diagnosis of a right rotator cuff strain in October 2005.  Upon examination and x-rays, the examiner diagnosed right shoulder osteoarthritis, and concluded that such diagnosis was "less likely" caused by or related to service.  The Veteran underwent a second VA examination in May 2013.  At the time, the Veteran reported that his right shoulder worsened during active service.  X-rays demonstrate an advanced degree of right shoulder osteoarthritis.  Upon examination and review of the evidence of record, the examiner diagnosed right shoulder advanced osteoarthritis.  The examiner found that the current diagnosis was "less likely" due to service, and most likely due to aging, genetics, and sex.  In providing this opinion, the examiner in significant part, noted that the earliest documentation of a right shoulder disorder was in 2007.      

The Board finds the aforementioned VA opinions inadequate to adjudicate the claim.  Specifically, the December 2007 VA examiner failed to provide any rationale for to support the negative opinion regarding direct service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Further, although the May 2013 VA examiner indicated that he reviewed the claims file, he noted that the right shoulder complaints were initially documented in 2007; however, such complaints were documented as early as May 2005, only three months after separation from service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, another VA opinion is necessary in order to make a determination in this case.  Id. 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record, in the form of electronic records, must be made available to the May 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the May 2013 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the May 2013 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed right shoulder disorder is related to the Veteran's second period of active military service.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed right shoulder disorder preexisted the Veteran's periods of active duty service.  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting right shoulder disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting right shoulder disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Any medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


